DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 8-10, 12, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pesz et al (US 9791308 B2) (hereinafter Pesz) in view of Guromohan (US 20180164142 A1) (hereinafter Guromohan).
Regarding Claim 1, Pesz teaches
An alert system (Title: […] alert system) comprising: 
a container sized and configured to receive a quantity of media, the container having an open top (Fig 5: Brine tank 402 that is configured to receive a quantity of brine; Fig 6: The examiner notes that the purpose of the brine tank lid 510 is to cover an open top of the brine tank 402); 
a lid receivable over the open top of the container (Fig 6: Brine tank lid 510; The examiner notes that the general purpose of a lid is to cover an opening. In this case, the brine tank lid 510 would cover an open top of the brine tank 402); and
a sensor assembly coupled to the lid of the container and spaced away from the media, the assembly including a sensor facing downwardly into the container and configured to detect the presence of an amount of media within the container (Fig 6: The sensor assembly corresponds to the low salt alert unit which has a circuit board 502; Col 11, Lines 8-12, Lines 20-22, Lines 30-36: The circuit board 502 is coupled to the brine tank lid 510 and spaced away from the brine. The circuit board contains an infrared emitter that emits infrared signals downwards into the brine tank 402. The infrared receiver then detects the amount of brine in the tank); 
a lid connector, the lid connector having an upper opening above the lid and sized to receive the sensor assembly and a lower opening below the lid and spaced from the sensor assembly (Fig 6: The cylindrical portion 507 corresponds to the lid connector; Fig 6: The cylindrical portion 507 has an upper opening above the lid and sized to receive the circuit board 502 and a lower opening below the lid and spaced from the circuit board 502)
a controller programmed to compare the detected amount of media within the container to a threshold, and to take a corrective action when the amount of media is below the threshold (Fig 2: The low salt detection system has a computing device 1800; The computing device 1800 corresponds to the controller; Col 8, Lines 35-38: The computing device 1800 compares the detected salt level to a predetermined salt level to determine if the current salt depth is below the predetermined level; Col 8, Lines 39-40: The user is alerted when there is a low salt condition).
Pesz fails to teach
a retention clip fitted to the lid
such that the sensor is recessed within the lid connector, the lid connector made of a resiliently deformable material whereby the sensor assembly is protected
Guromohan, from the same field of endeavor, discloses
a retention clip fitted to the lid (Fig 3A: The resiliently deformable material 220 corresponds to the retention clip)
such that the sensor is recessed within the lid connector, the lid connector made of a resiliently deformable material whereby the sensor assembly is protected (Fig 3A: The fill level sensor device 350 corresponds to the lid connector; Fig 3A: The circuit board 212 is recessed within the housing 304 of the lid connector. Thus, the circuit board 212 is recessed within the lid connector; Fig 3A: The lid connector is made of a resiliently deformable material 220)
It would have been obvious or one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pesz with Guromohan to include a retention clip fitted to the lid, such that the sensor is recessed within the lid connector, the lid connector made of a resiliently deformable material whereby the sensor assembly is protected in order for the sensor assembly to be easily fastenable to the lid by action of the deformable material, and protected from the contents of the container.
	Regarding Claim 2, Pesz and Guromohan teach the limitations of claim 1.
	Pesz in view of Guromohan further teaches
the sensor comprises a sensor/emitter configured to emit a signal into the container through the lower opening of the lid connector, receive a reflection of the signal through the lower opening, and measure an amount of time between the emitting and the receiving of the signal (Pesz, Col 6, Lines 66-67, Col 7, Line 1: The infrared emitter emits an infrared signal into the brine tank 402; Col 7, Lines 11-15: The infrared receiver receives a reflection of the infrared signal; Col 7, Lines 1-6: The computing devices measures an amount of time between the emitting and the receiving of the signal; Fig 6: The circuit board 502 which has the infrared emitter and receiver is positioned in such a way that the emitted and received infrared signals would pass through the lower opening of the cylindrical portion 507); and 
the sensor/emitter further configured to determine the amount of media within the container based on the amount of time and a known speed of the signal (Pesz, Col 8, Lines 17-21: The computing device determines the salt depth by multiplying the elapsed time with the velocity of the infrared signal).
Regarding Claim 4, Pesz and Guromohan teach the limitations of claim 2.
Pesz in view of Guromohan further teaches
wherein the signal is a light wave (Pesz, Abstract: The signal is an infrared signal).
Regarding Claim 6, Pesz and Guromohan teach the limitations of claim 1.
Pesz in view of Guromohan further teaches
wherein the sensor assembly further comprises
an indicator signal operably coupled to the sensor and operable to selectively provide an alert to a user, wherein the corrective action is an activation of the indicator signal (Pesz, Fig 2, Col 4, Lines 10-12: The low salt detection system includes a notification LED that notifies the user when there is a low salt condition)
Regarding Claim 8, Pesz and Guromohan teach the limitations of claim 1.
Pesz in view of Guromohan further teaches
wherein the sensor assembly further comprises: 
a base sized to receive the sensor thereof (Pesz, Fig 6, Col 11, Lines 8-11: Circuit board housing base 506);
a sensor lid coupled to the base and covering the sensor (Pesz, Fig 6, Col 11, Lines 8-11: Circuit board housing lid 504);
a circuit panel positioned between the base and the lid, an indicator signal and the sensor supported by and electrically connected via the circuit panel (Pesz, Fig 6, Col 11, Lines 8-11: The circuit board 502 is positioned between the circuit board housing base 506 and the circuit board housing lid 504; Col 11, Lines 14-15: The notification LEDs are supported and electrically connected by the circuit board 502; Col 11, Lines 20-22: The infrared receiver and emitter is supported by the circuit board 502)
Regarding Claim 9, Pesz and Guromohan teach the limitations of claim 8.
Pesz in view of Guromohan fails to teach
a lens interposed between the sensor and the base, the lens operable to protect the sensor from contamination with material from the container.
Guromohan, from the same field of endeavor, discloses
a lens interposed between the sensor and the base, the lens operable to protect the sensor from contamination with material from the container (Fig 2D, Par [0037]: Protective material covers the transmitter 204 and receiver 214 to prevent undesired materials from passing through).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pesz with Guromohan to include a lens interposed between the sensor and the base, the lens operable to protect the sensor from contamination with material from the container in order to preserve the life and accuracy of the sensor.
Regarding Claim 10, Pesz and Guromohan teach the limitations of claim 1.
Pesz in view of Guromohan fails to teach
wherein the retention clip of the lid connector includes a plurality of flexible and resiliently deformable protrusions operable to removably fix the lid connector and the sensor assembly to the lid
Guromohan, from the same field of endeavor, discloses
wherein the retention clip of the lid connector includes a plurality of flexible and resiliently deformable protrusions operable to removably fix the lid connector and the sensor assembly to the lid (Fig 3A: The elastomer rings 220 include a plurality of flexible and resiliently deformable protrusions operable to removably fix the lid connector and the sensor assembly to the lid)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pesz in view of Guromohan such that the retention clip of the lid connector includes a plurality of flexible and resiliently deformable protrusions operable to removably fix the lid connector and the sensor assembly to the lid in order for the sensor to be snugly fit to the container while also being easily removable and attachable. 
Regarding Claim 12, Pesz and Guromohan teach the limitations of claim 6.
Pesz in view of Guromohan further teaches
wherein the sensor assembly further comprises a port configured to electrically couple the sensor to an electrical power source (Fig 6, Col 11, Lines 23-24: The circuit board 502 is configured to receive power from a power source 508)
Regarding Claim 13, Pesz and Guromohan teach the limitations of claim 1.
Pesz in view of Guromohan further teaches
the alert system of claim 1, in combination with a quantity of media contained within the container, the quantity of media comprising a substrate for a water softener (Fig 4: The examiner notes that the brine tank 402 would contain the substrate used for water softening).
Regarding Claim 21, Pesz and Guromohan teach the limitations of claim 1
Pesz in view of Guromohan fails to teach
wherein the lid connector encircles the sensor about its periphery, whereby the lid connector protects the entire sensor from damage
Guromohan, from the same field of endeavor, discloses
wherein the lid connector encircles the sensor about its periphery, whereby the lid connector protects the entire sensor from damage (Fig 3B: The lid connector 350 will encircle the sensor 212 about its periphery when the sensor is recessed within the housing 304 and thus protect it from damage)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pesz with Guromohan such that the lid connector encircles the sensor about its periphery, whereby the lid connector protects the entire sensor from damage in order for the sensor to be protected on all sides from contamination and damage
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pesz in view of Guromohan and further in view of Bentkovski (CN 108369124 B) (hereinafter Bentkovski)
Regarding Claim 3, Pesz in view of Guromohan teaches the limitations of claim 2.
Pesz and Guromohan fail to teach
wherein the signal is a sound wave.
Bentkovski, from the same field of endeavor, discloses
wherein the signal is a sound wave (Fig 3, Page 6, Roughly Second Paragraph: The first sensor 310 can be an ultrasonic sensor; Fig 3, First Paragraph: The ultrasonic sensor 310 is disposed between the housing unit 320 and the bottom cover 306; Fig 3: The bottom cover 306 corresponds to the lid connector; Fig 3, Thus, the ultrasonic signal is emitted into the container 304 through the lower opening of the bottom cover 306).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pesz in view of Guromohan with Bentkovski such that the signal is a sound wave in order to reduce the power requirements involved in the transmission and reception of other kinds of waves (e.g., electromagnetic waves).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pesz in view of Guromohan and further in view of McCarthy et al (EP-2131164-A1) (hereinafter McCarthy)
Regarding Claim 7, Pesz in view of Guromohan teaches the limitations of claim 6.
Pesz and Guromohan fail to teach
a switch configured to toggle the indicator signal of the alert between a first signal configuration in which the indicator signal is both an audible signal and a visual signal, and a second signal configuration in which the indicator signal is the visual signal without the audible signal.
McCarthy, from the same field of endeavor, discloses
a switch configured to toggle the indicator signal of the alert between a first signal configuration in which the indicator signal is both an audible signal and a visual signal, and a second signal configuration in which the indicator signal is the visual signal without the audible signal (Pars [0067], [0080]-[0081]): The microcontroller can activate either or both an audible alarm unit or a light emitting diode or other such visual signal producing means. The language “either or both” suggests that the microcontroller is operable to switch between alerting in a visual configuration, and alerting in an audible and visual configuration).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pesz in view of Guromohan with McCarthy to include a switch configured to toggle the indicator signal of the alert between a first signal configuration in which the indicator signal is both an audible signal and a visual signal, and a second signal configuration in which the indicator signal is the visual signal without the audible signal in order to suit the configuration needs of the user. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pesz in view of Gurohoman and further in view of Fitz Roman (US 20150030413 A1) (hereinafter Fitz Roman)
Regarding Claim 11, Pesz and Guromohan teach the limitations of claim 10.
Pesz and Guromohan fail to teach
wherein each protrusion of the retention clip includes: 
a lower portion defining a gently sloped surface designed to deform with minimal downward force upon installation to the lid; and
an upper portion defining a sloped surface closer to horizontal, such that the upper portion is designed to require a higher upward force, as compared with the minimal downward force, for removal from the lid
Fitz Roman, from the same field of endeavor, discloses
wherein each protrusion of the retention clip includes: 
a lower portion defining a gently sloped surface designed to deform with minimal downward force upon installation to the lid (Fig 1, Par [0025]: Each snap fit arm 16 has a snap fit hook 58 that is designed to deform with minimal downward force); and
an upper portion defining a sloped surface closer to horizontal, such that the upper portion is designed to require a higher upward force, as compared with the minimal downward force, for removal from the lid (Fig 2, Par [0027]: Each snap fit arm 16 has an abutment surface 72 defining a sloped surface closer to horizontal; The abutment surface 72 is designed to require a higher upward force)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pesz in view of Guromohan with Fitz Roman such that wherein each protrusion of the retention clip includes: a lower portion defining a gently sloped surface designed to deform with minimal downward force upon installation to the lid; and an upper portion defining a sloped surface closer to horizontal, such that the upper portion is designed to require a higher upward force, as compared with the minimal downward force, for removal from the lid in order for the sensor to be easier to attach than to remove and thereby ensure a reliable and snug fit to the container
Claims 14-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pesz in view of Guromohan.
Regarding Claim 14, Pesz teaches
A low-media alert system (Title: Low salt alert system), comprising: 
a water softener comprising a media container and a valve system configured to mix brine contained in the media container with a stream of incoming water, the media container having an open top with a lid removably receivable thereupon (Fig 5, Col 10, Lines 15-18: The water softening system 400 comprises a brine tank 402 and a control valve 412; The examiner notes that it is well known for the valve system to mix brine contained in the brine tank with a stream of incoming water as part of the regeneration cycle; Fig 6: The examiner notes that the purpose of the brine tank lid 510 is to cover an open top of the brine tank 402); 
a sensor assembly including a time-of-flight sensor and a base, the base coupled to the media container at a location spaced away from the media, the time-of-flight sensor received in the base and facing downwardly into the media container, such that the time-of-flight sensor is configured to measure a distance from the sensor to a media level within the media container (Fig 2: The low salt detection system includes an infrared emitter 130 and receiver 132; Col 7, Lines 1-6: The computing devices measures an amount of time between the emitting and the receiving of the signal; Thus, the emitter and receive function as a time of flight sensor; Fig 6: The low salt alert unit includes a circuit board housing base 506 that is coupled to the brine tank 402 at a location spaced away from the brine; Fig 6: the infrared emitter and receiver is received in the base 506 and faces downwardly into the media container; Col 7, Lines 51-52: The system calculates a distance from the sensor to the salt level);
a lid connector, the lid connector having an upper opening sized to receive the sensor assembly and a lower opening positioned below the lid (Fig 6: The cylindrical portion 507 corresponds to the lid connector; Fig 6: The cylindrical portion 507 has an upper opening above the lid and sized to receive the circuit board 502 and a lower opening below the lid and spaced from the circuit board 502)
a controller programmed to compare the measured distance to a threshold distance associated with a low-media condition within the container, and to take a corrective action when the measured distance is larger than a preprogrammed threshold distance (Fig 2: The low salt detection system has a computing device 1800; Col 8, Lines 1-25: The computing device can correlate elapsed times with salt depth. If the amount of time it takes to reach the salt is greater then the distance to the salt is also greater. The greater the travel distance the lower the salt level. In other words, the computing device can compare the measured distance to a threshold distance associated with a low salt condition in the brine tank; Col 8, Lines 39-40: The user is alerted when there is a low salt condition).
Pesz fails to teach
a retention clip fitted to the lid
the lower opening positioned below the time-of-flight sensor such that the sensor is recessed within the lid connector, the lid connector made of a resiliently deformable material whereby the sensor assembly is protected;
Guromohan, from the same field of endeavor, discloses
a retention clip fitted to the lid (Fig 3A: The resiliently deformable material 220 corresponds to the retention clip)
the lower opening positioned below the time-of-flight sensor such that the sensor is recessed within the lid connector, the lid connector made of a resiliently deformable material whereby the sensor assembly is protected (Fig 3A: The fill level sensor device 350 corresponds to the lid connector; Fig 3A: The lower opening of the lid connector is positioned below the circuit board 212 such that the circuit board 212 is recessed within the housing 304 of the lid connector. Thus, the circuit board 212 is recessed within the lid connector; Fig 3A: The lid connector is made of a resiliently deformable material 220)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pesz with Guromohan to include a retention clip fitted to the lid, the lower opening positioned below the time-of-flight sensor such that the sensor is recessed within the lid connector, the lid connector made of a resiliently deformable material whereby the sensor assembly is protected in order for the sensor assembly to be easily fastenable to the lid by action of the deformable material, and protected from the contents of the container.
Regarding Claim 15, Pesz and Guromohan teach the limitations of claim 14.
Pesz in view of Guromohan further teaches
wherein the lid connector includes a retention clip fitted to an aperture formed in a lid of the media container, the retention clip having the lower opening at a lower end thereof (Pesz, Fig 6: The cylindrical portion 507 includes a compression nut 514 fitted to a cutout 512 in the brine tank lid 510; Fig 6: The compression nut 514 has a lower opening at a lower end thereof )
Regarding Claim 16, Pesz and Guromohan teach the limitations of claim 14.
Pesz in view of Guromohan further teaches
wherein the time-of-flight sensor comprises an emitter adapted to emit at least one of a sound wave and a light wave through the lower opening of the lid connector, receive a reflection of the wave through the lower opening, and calculate a distance from the emitter to the reflective surface based on a time elapsed between the emitting and the receiving of the wave (Pesz, Col 6, Lines 66-67, Col 7, Line 1: The infrared emitter emits an infrared signal into the brine tank 402; Col 7, Lines 11-15: The infrared receiver receives a reflection of the infrared signal; Col 7, Lines 1-6: The computing devices measures an amount of time between the emitting and the receiving of the signal; Fig 6: The circuit board 502 which has the infrared emitter and receiver is positioned in such a way that the emitted and received infrared signals would pass through the lower opening of the cylindrical portion 507; Col 8, Lines 17-21: The computing device determines the salt depth by multiplying the elapsed time with the velocity of the infrared signal).
Regarding Claim 22, Pesz and Guromohan teach the limitations of claim 14.
Pesz in view of Guromohan fails to teach
wherein the lid connector encircles the time-of-flight sensor about its periphery, whereby the lid connector protects the entire time-of- flight sensor from damage
Guromohan, from the same field of endeavor, discloses
wherein the lid connector encircles the time-of-flight sensor about its periphery, whereby the lid connector protects the entire time-of- flight sensor from damage (Fig 3B: The lid connector 350 will encircle the sensor 212 about its periphery when the sensor is recessed within the housing 304 and thus protect it from damage)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pesz with Guromohan such that the lid connector encircles the time-of-flight sensor about its periphery, whereby the lid connector protects the entire time-of- flight sensor from damage in order for the sensor to be protected on all sides from contamination and damage
Claims 17-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pesz in view of Guromohan.
Regarding Claim 17, Pesz teaches
A method of providing a low-media alert for a water softener (Claim 8: A method involving alerting the user of a low salt level condition in a water softener), the method comprising:
Attaching a sensor assembly to a media container via a lid connector received through an opening in a lid of the media container, the lid connector having an upwardly-facing opening and a downwardly-facing opening, the sensor assembly received in the upwardly-facing opening and including a sensor spaced upwardly from the downwardly-facing opening, the sensor oriented downwardly toward an interior of the media container through the downwardly-facing opening, the sensor configured to detect water softening media to the water softener (Fig 6: The low salt alert unit is attached to the brine tank via a cylindrical portion 507; Fig 6: The cylindrical portion 507 corresponds to the lid connector; Fig 6: The cylindrical portion 507 has an upwardly facing opening and a downwardly facing opening; Fig 6: The circuit board 502 is received in the upwardly facing opening and includes a sensor spaced upwardly from the downwardly facing opening; Fig 6: The circuit board 502 is oriented downwardly toward an interior of the brine tank; Fig 6: The circuit board 502 which has the infrared emitter and receiver is positioned in such a way that the emitted and received infrared signals would pass downwardly through downwardly facing opening of the cylindrical portion 507; Col 8, Lines 17-21: The computing device which is part of the low salt alert unit determines the salt depth […] and therefor detects the water softening media)
activating a controller to detect a level of the media in the container via the sensor (Claim 8, Col 2, Lines 25-36: The computing device 1800 detects the salt level in the brine tank via the infrared emitter and receiver); and 
initiating a refilling protocol when a level of media in the container falls below a predetermined threshold (Claim 8: Alerting the user  when the salt level is below a predetermined level).
Pesz fails to teach
the lid connector made of a resiliently deformable material whereby the sensor assembly is protected
Guromohan, from the same field of endeavor, discloses
the lid connector made of a resiliently deformable material whereby the sensor assembly is protected (Fig 3A: The fill level sensor device 350 corresponds to the lid connector; Fig 3A: The lid connector is made of a resiliently deformable material 220)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pesz with Guromohan to include the lid connector made of a resiliently deformable material whereby the sensor assembly is protected in order for the sensor assembly to be easily fastenable to the lid by action of the deformable material, and protected from the contents of the container
Regarding Claim 18, Pesz and Guromohan teach the limitations of claim 17.
Pesz in view of Guromohan further teaches
wherein the step of attaching the sensor assembly comprises retrofitting the sensor to a lid of an existing container (Col 10, Lines 27-28: The low salt alert unit 404 is installed as a retrofit; Col 10, Lines 35-36: The low salt alert unit 404 is positioned at or near the centroid of the brine tank lid; Thus, the low salt alert unit is retrofitted to the lid of an existing container).
Regarding Claim 19, Pesz and Guromohan teach the limitations of claim 19.
Pesz in view of Guromohan further teaches
using the media in the container to form a brine solution used for water softening (Fig 5: The media in the brine tank 402 is used to form a brine solution used for water softening)
Regarding Claim 20, Pesz and Guromohan teach the limitations of claim 17.
Pesz in view of Guromohan further teaches
wherein the step of initiating the refilling protocol comprises one of triggering an audio alert, triggering a visual alert, and displaying the media level on a display (Col 4, Lines 7-9, Lines 60-67: Salt level can be displayed on the user device; Thus, the media level is displayed on a display).
Regarding Claim 23, Pesz and Guromohan teach the limitations of claim 17
Pesz in view of Guromohan fails to teach
wherein the lid connector encircles the sensor about its periphery, whereby the lid connector protects the entire sensor from damage
Guromohan, from the same field of endeavor, discloses
wherein the lid connector encircles the sensor about its periphery, whereby the lid connector protects the entire sensor from damage (Fig 3B: The lid connector 350 will encircle the sensor 212 about its periphery when the sensor is recessed within the housing 304 and thus protect it from damage)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pesz with Guromohan such that the lid connector encircles the sensor about its periphery, whereby the lid connector protects the entire sensor from damage in order for the sensor to be protected on all sides from contamination and damage
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C. PALMER whose telephone number is (571)272-2167. The examiner can normally be reached M-F 0830 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARED C. PALMER
Examiner
Art Unit 2861



/JARED C. PALMER/Examiner, Art Unit 2861                                                                                                                                                                                                        
/DAVID Z HUANG/Primary Examiner, Art Unit 2861